UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K [X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2011, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to. Commission file number 001-00434 A. Full title of the plan and the address of the plan, if different from that of the issuer named below:Procter & Gamble Ireland Employees Share Ownership Plan, c/o Irish Pensions Trust Limited, 25/28 Adelaide Road, Dublin 2, Ireland. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202 REQUIRED INFORMATION Item 1. Audited statements of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). Item 2. Audited statements of income and changes in plan equity for each of the latest three fiscal years of the plan (or such lesser period as the plan has been in existence). PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN Statements of Net Assets Available for Plan Benefits as of June 30, 2011 and 2010, Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2011, 2010 and 2009, and Report of Independent Registered Public Accounting Firm PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Plan Benefits as of June 30, 2011 and 2010 2 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended June 30, 2011, 2010 and 2009 3 Notes to Financial Statements for the Years Ended June 30, 2011, 2010 and 2009 4-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of the Procter & Gamble Ireland Employees Share Ownership Plan We have audited the accompanying statements of net assets available for Plan benefits of the Procter & Gamble Ireland Employees Share Ownership Plan (“Plan”) as of June 30, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for each of the three years ended June 30, 2011, 2010 and 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for Plan benefits of the plan as of June 30, 2011 and 2010, and the changes in net assets available for plan benefits for the years ended June 30, 2011, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte LLP Deloitte LLP Newcastle upon Tyne, United Kingdom 28th September 2011 -1- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS JUNE 30, 2 € € ASSETS: Investment in The Procter & Gamble Company common stock, at fair value (79,332 shares at 30 June 2011, 122,983 shares at 30 June 2010) Investment in The J.M. Smucker Company common stock, at fair value (1 share at 30 June 2011, 1 share at 30 June 2010) 35 35 Cash at bank and in hand Due from participating Procter & Gamble companies (note 6) Other debtors - Total assets LIABILITIES: Other creditors Distributions payable Total liabilities NET ASSETS AVAILABLE FOR PLAN BENEFITS See notes to financial statements. -2- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS YEARS ENDED JUNE 30, 2011, 2 € € € ADDITIONS / (LOSSES): Investment income/(loss): Net appreciation/(depreciation) in fair value of investments Interest income - Dividend income Total investment income / (loss) Contributions from participating Procter & Gamble companies Contributions from participants Total contributions Total additions DEDUCTIONS: Distributions and withdrawals to participants Administrative expenses - - - Total deductions NET INCREASE NET ASSETS AVAILABLE FOR PLAN BENEFITS: Beginning of year End of year See notes to financial statements. -3- PROCTER & GAMBLE IRELAND EMPLOYEES SHARE OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED JUNE 30, 2011, 2 1. PLAN DESCRIPTION The following brief description of the Procter & Gamble Ireland Employees Share Ownership Plan (“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for more complete information. General - The Plan is a share purchase plan established by Procter & Gamble (Manufacturing) Ireland Limited and Procter & Gamble Limited (“Companies”) to provide a means for eligible Irish employees to tax efficiently purchase shares in The Procter & Gamble Company (“Parent”) and The J.M. Smucker Company. The Plan is administered by Mercer Limited who were appointed by the Trustees of the Plan and who hold the Plan assets on behalf of the Trustees of the Plan. Contributions- Employees can contribute up to 2.5% of their base salary. The participating Procter & Gamble companies (see note 6) match all contributions by employees in full. Distributions and Withdrawals - Participants may withdraw shares from the Plan at any time subject to the following Plan rules.Participants who withdraw shares from the Plan within threeyears of purchase become liable for income tax.Participants who withdraw shares from the Plan afterthree years can do so without attracting any income tax. Participant Accounts – Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participants’ contribution, the participating Procter & Gamble companies (see Note 6) matching contribution and allocations of Plan earnings, and charged with withdrawals and an allocation of Plan losses. Allocations are based on participant earnings or account balances as defined. The benefit to which a participant is entitled is limited to the shares that can be provided from the participant’s account. Vesting - Participants are immediately vested in their contributions, the participating Procter & Gamble companies matching contributions and earnings. Investments – Participants are only permitted to invest in The Procter & Gamble Company common stock and The J.M. Smucker Company common stock. Any dividends on shares of Company common stock are separately payable to participants in accordance with the Plan agreement. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting - The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties- The Plan invests in The Procter & Gamble Company common stock and The J.M.
